583 F.2d 779
NORTH ALABAMA EXPRESS, INC., a corporation, et al., Petitioners,v.UNITED STATES of America and Interstate Commerce Commission,Respondents.
No. 77-1341.
United States Court of Appeals,Fifth Circuit.
Nov. 6, 1978.

Maurice F. Bishop, Birmingham, Ala., for petitioners.
Mark L. Evans, Gen. Counsel, I. C. C., Henri F. Rush, Associate Gen. Counsel, Griffin B. Bell, U. S. Atty. Gen., U. S. Dept. of Justice, John H. Shenefield, Acting Asst. Atty. Gen., R. Craig Lawrence, I. C. C., Barry Grossman, Chief, Appellate Section, Catherine G. O'Sullivan, Atty., Dept. of Justice, Christine N. Kohl, I.C.C., Washington, D. C., for respondents.
David G. Macdonald, Washington, D. C., Phineas Stevens, Rhesa H. Barksdale, Jackson, Miss., Harry J. Jordan, Kim D. Mann, Washington, D.C., for intervenors.
Petition for Review of an Order of the Interstate Commerce Commission.
ON PETITION FOR REHEARING
Before HILL, RUBIN and VANCE, Circuit Judges.
VANCE, Circuit Judge.


1
On consideration of the petition for rehearing the last paragraph of the panel opinion of July 17, 1978, 576 F.2d 679, is withdrawn and the following substituted in lieu thereof:


2
The case is remanded to the Interstate Commerce Commission with instructions that Division 3's order now under review be vacated and set aside.12  Such action is without prejudice to further proceedings not inconsistent with this opinion.



12
 During the pendency of this case in this court the Commission amended its rules and restructured its divisions.  42 FR 65181 (Dec. 30, 1977).  There are now two divisions and they have concurrent jurisdiction